Exhibit HHSC Contract No. 529-06-0280-00014-J Version Part 1: Parties to the Contract: This Contract Amendment (the “Amendment”) is between the Texas Health and Human Services Commission (HHSC), an administrative agency within the executive department of the State of Texas, having its principal office at 4900 North Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a corporation organized under the laws of the State of Texas, having its principal place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704.HHSC and HMO may be referred to in this Amendment individually as a “Party” and collectively as the “Parties.” The Parties hereby agree to amend their original contract, HHSC contract number 529-06-0280-00014 (the “Contract”) as set forth herein.The Parties agree that the terms of the Contract will remain in effect and continue to govern except to the extent modified in this Amendment. This Amendment is executed by the Parties in accordance with the authority granted in Attachment A to the HHSC Managed Care Contract document, “HHSC Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and Modifications.” Part 2: Effective Date of Amendment: Part 3: Contract Expiration Date Part 4: Operational Start Date: March 1, 2008 August 31, 2008 STAR and CHIP HMOs:September 1, 2006 STAR+PLUS HMOs:February 1, 2007 CHIP Perinatal HMOs:January 1, 2007 Part 5: Project Managers: HHSC: Pamela M. Coleman Deputy Director Medicaid/CHIP Managed Care Operations 11209 Metric Boulevard, Building H Austin, Texas 78758 Phone: 512-491-1302 Fax: 512-491-1966 HMO: Stacey Hull Vice President of Regulatory Affairs 2100 South IH-35, Suite 202 Austin, Texas 78704 Phone: 512-692-1465 Fax: 512-692-1474 E-mail: shull@centene.com Part 6: Deliver Legal Notices to: HHSC: General Counsel 4900 North Lamar Boulevard, 4th Floor Austin, Texas 78751 Fax: 512-424-6586 HMO: Superior HealthPlan 2100 South IH-35, Suite 202 Austin, Texas 78704 Fax: 512-692-1435 Part 7: HMO Programs and Service Areas: This Contract applies to the following HHSC HMO Programs and Service Areas (check all that apply). All references in the Contract Attachments to HMO Programs or Service Areas that are not checked are superfluous and do not apply to the HMO. x Medicaid STAR HMO Program Service Areas: x Bexar x Lubbock oDallasx Nueces x El PasooTarrant o Harrisx Travis See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for listing of counties included within the STAR Service Areas. x Medicaid STAR+PLUS HMO Program Service Areas: xBexar x Nueces oHarrisoTravis See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service Areas,” for listing of counties included within the STAR+PLUS Service Areas. xCHIP HMO Program Core Service Areas: x Bexar x Nueces o Dallas oTarrant x El PasoxTravis o Harris o Webb x Lubbock Optional Service Areas: x BexarxLubbock x El PasoxNueces o HarrisxTravis See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for listing of counties included within the CHIP Core Service Areas and CHIP Optional Service Areas. xCHIPPerinatal Program Core Service Areas: xBexar x Nueces o DallasoTarrant xEl PasoxTravis oHarrisoWebb xLubbock Optional Service Areas: xBexarxLubbock xEl PasoxNueces oHarrisxTravis See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service Areas,” for a list of counties included within the CHIP Perinatal Service Areas. Part 8: Payment Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add the capitation rates for Rate Period 2. xMedicaid STAR HMO PROGRAM Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the Capitation Rate-setting methodology and the Capitation Payment requirements for the STAR Program. The following Rate Cells and Capitation Rates will apply to Rate Period 2: Service Area: BEXAR Rate Cell Rate Period 2Capitation Rates 1 TANF Adult $ 345.82 2 TANF Child>12 months $ 102.97 3 Expansion Child>12 months $ 108.32 4 Newborn < 12 months $ 705.42 5 TANF child < 12 months $ 225.72 6 Expansion child < 12 months $ 236.12 7 Federal Mandate child $ 83.88 8 Pregnant Woman $463.85 9 Delivery Supplemental Payment $3,266.59 Service Area: EL PASO Rate Cell Rate Period 2Capitation Rates 1 TANF Adult $ 270.85 2 TANF Child>12 months $ 88.14 3 Expansion Child>12 months $ 104.55 4 Newborn < 12 months $ 584.53 5 TANF child < 12 months $ 360.60 6 Expansion child < 12 months $ 212.40 7 Federal Mandate child $ 81.89 8 Pregnant Woman $443.70 9 Delivery Supplemental Payment $3,443.04 Service Area: LUBBOCK Rate Cell Rate Period 2 Capitation Rates 1 TANF Adult $ 292.63 2 TANF Child>12 months $ 96.20 3 Expansion Child>12 months $ 99.81 4 Newborn < 12 months $437.14 5 TANF child < 12 months $ 183.18 6 Expansion child < 12 months $ 262.61 7 Federal Mandate child $ 89.39 8 Pregnant Woman $ 542.76 9 Delivery Supplemental Payment $3,230.39 Service Area: NUECES Rate Cell Rate Period 2 Capitation Rates 1 TANF Adult $ 321.57 2 TANF Child>12 months $ 123.41 3 Expansion Child>12 months $ 128.78 4 Newborn < 12 months $936.09 5 TANF child < 12 months $ 450.28 6 Expansion child < 12 months $ 450.28 7 Federal Mandate child $ 93.82 8 Pregnant Woman $ 407.48 9 Delivery Supplemental Payment $3,203.82 Service Area: TRAVIS Rate Cell Rate Period 2 Capitation Rates 1 TANF Adult $ 230.91 2 TANF Child>12 months $ 81.64 3 Expansion Child>12 months $ 98.68 4 Newborn < 12 months $ 760.37 5 TANF child < 12 months $ 229.19 6 Expansion child < 12 months $ 290.55 7 Federal Mandate child $ 77.94 8 Pregnant Woman $ 464.58 9 Delivery Supplemental Payment $3,247.49 STAR SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative Fee of $14.00 per SSI Beneficiary who voluntarily enrolls in the HMO in accordance with Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10. Delivery Supplemental Payment:See Attachment A, “HHSC Uniform Managed Care Contract Terms and Conditions,” Article 10, for a description of the methodology for establishing the Delivery Supplemental Payment for the STAR Program. xMedicaid STAR+PLUS HMO Program Capitation:
